FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE A. MCKRAY; et al.,                         No. 09-15121

               Plaintiffs - Appellants,           D.C. No. 3:08-cv-04079-SI

  v.
                                                  MEMORANDUM *
CALIFORNIA SUPREME COURT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                       Susan Illston, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       George A. McKray and Anthony Lamperti appeal pro se from the district

court’s judgment dismissing their action alleging violations of their federal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellants’
request for oral argument is denied.
constitutional rights in connection with unpublished decisions by the California

Courts of Appeal. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (reviewing dismissal

under the Rooker-Feldman doctrine); Schmier v. U.S. Ct. of App. for the Ninth Cir.,

279 F.3d 817, 820 (9th Cir. 2002) (reviewing questions of standing). We affirm.

       The district court properly dismissed as barred by the Rooker-Feldman

doctrine the claims that sought review and remand of final California Courts of

Appeal decisions. See Noel, 341 F.3d at 1164 (“If a federal plaintiff asserts as a

legal wrong an allegedly erroneous decision by a state court, and seeks relief from

a state court judgment based on that decision, Rooker-Feldman bars subject matter

jurisdiction in federal district court.”).

       The district court properly dismissed for lack of standing the remaining

claims challenging a court rule regarding unpublished decisions. See Schmier, 279

F.3d at 820-21 (stating that a plaintiff must allege an injury capable of redress to

establish standing).

       Appellants’ remaining contentions are unpersuasive.

       Appellants’ request to submit further briefing is denied.

       AFFIRMED.




                                             2